IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43672

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 575
                                                )
       Plaintiff-Respondent,                    )   Filed: June 17, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
DANIEL D. DAVIS,                                )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Elmore County. Hon. Jonathan Medema, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of three years, for possession of methamphetamine with intent to
       deliver, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Daniel D. Davis pled guilty to possession of a controlled substance with intent to deliver.
Idaho Code § 37-2732(a)(1)(A). The district court sentenced Davis to a unified term of ten years
with three years determinate. Davis appeals asserting that the district court abused its discretion
by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Davis’s judgment of conviction and sentence are affirmed.




                                                   2